Case 2:19-cv-00765-JES-MRM Document 14 Filed 05/06/20 Page 1 of 3 PageID 95



                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

JOEANNE M.     THOMAS-JOSEPH,
and family,

           Plaintiff,

v.                                Case No:    2:19-cv-765-FtM-29MRM

UNITED STATES OF AMERICA
ADMINISTRATIONS, STATE OF
FLORIDA, LEE COUNTY BOCC &
ADMINISTRATION, and CITY OF
FORT MYERS,

           Defendants.


                           OPINION AND ORDER

     This matter is before the Court on consideration of the

Magistrate Judge’s Report and Recommendation (Doc. #13), filed

April 16, 2020, recommending that the Applications to Proceed in

District Court Without Prepaying Fees or Costs (Docs. ## 10-11) be

denied, and the case be dismissed.       No objections have been filed

and the time to do so has expired.

     After conducting a careful and complete review of the findings

and recommendations, a district judge may accept, reject or modify

the magistrate judge’s report and recommendation.            28 U.S.C. §

636(b)(1);    Williams v. Wainwright, 681 F.2d 732 (11th Cir. 1982),

cert. denied, 459 U.S. 1112 (1983).          In the absence of specific

objections, there is no requirement that a district judge review

factual findings de novo, Garvey v. Vaughn, 993 F.2d 776, 779 n.9

(11th Cir. 1993), and the court may accept, reject or modify, in
Case 2:19-cv-00765-JES-MRM Document 14 Filed 05/06/20 Page 2 of 3 PageID 96



whole or in part, the findings and recommendations.               28 U.S.C. §

636(b)(1).   The district judge reviews legal conclusions de novo,

even in the absence of an objection.               See Cooper-Houston v.

Southern Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994); Castro

Bobadilla v. Reno, 826 F. Supp. 1428, 1431-32 (S.D. Fla. 1993),

aff’d, 28 F.3d 116 (11th Cir. 1994) (Table).

     After conducting an independent examination of the file and

the Second Amended Complaint for Violation of Civil Rights, and

upon due consideration of the Report and Recommendation, the Court

accepts the Report and Recommendation of the magistrate judge.

     Accordingly, it is now

     ORDERED:

     1.    The   Report    and    Recommendation   (Doc.   #13)    is   hereby

adopted and the findings incorporated herein.

     2.    Plaintiff's Applications to Proceed in District Court

Without Prepaying Fees or Costs (Docs. #10, #11) are DENIED.

     3.    The   Clerk    shall    enter   judgment   dismissing    the   case

without prejudice, terminate all pending motions and deadlines,

and close the file.

     DONE and ORDERED at Fort Myers, Florida, this            6th       day of

May, 2020.




                                    - 2 -
Case 2:19-cv-00765-JES-MRM Document 14 Filed 05/06/20 Page 3 of 3 PageID 97



Copies:
Hon. Mac R. McCoy
United States Magistrate Judge

Counsel of Record
Unrepresented parties




                                  - 3 -
